Citation Nr: 1731477	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-24 424	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities, on appeal from an August 2015 rating decision.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971. 

This matter was last before the Board of Veterans' Appeals (Board) in January 2017, on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

In a January 2017 decision, the Board found that the RO had issued an August 2015 rating decision on the issue of entitlement to service connection for tinnitus and that the Veteran had timely, in January 2016, disagreed with that adjudication.  The Board also determined that the RO had not issued a statement of the case as to that claim and remanded to the RO for issuance of a statement of the case.

However, the record shows that the August 2015 rating action did not address the issue of entitlement to service connection for tinnitus.  As a result, the Board's January 2017 decision contains an inaccurate finding of fact and a resulting incorrect remand directive.

Accordingly, all portions of the January 2017 Board decision addressing the issue of entitlement to service connection for tinnitus as adjudicated by the RO in August 2015, is vacated.  The remainder of the Board's January 2017 decision, to include the dismissal of the issue of entitlement to service connection for tinnitus on appeal from an August 2009 rating decision, remains intact.



	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

